Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 12-19, 22-25, & 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (U.S. Publication No. 2013/0261850).
Regarding claim 1, Smith et al. teaches an aircraft system that comprises a computer system in an aircraft; and a controller in the computer system configured to: (Par. 0036; See "As depicted, as aircraft 102 operates, aircraft 102 may receive movement instruction 104 from air traffic management personnel 106." & Par. 0045; See "For example, instruction analyzer 116 may be implemented in hardware, software, or both within computer system 118. Computer system 118 is one or more computers. When more than one computer is present in computer system 118, those computers may be in communications with each other through a medium, such as a network." & Par. 0138; See "Additionally, a communications unit may include a number of devices that transmit data, receive data, or transmit and receive data. A communications unit may be, for example, a modem or a network adapter, two network adapters, or some combination thereof. Further, a memory may be, for example, memory 1206 or a cache, such as found in an interface and memory controller hub that may be present in communications framework 1202.") receive an airspeed of the aircraft from a sensor system in the aircraft; (Par. 0058; See "Operational constraints 214 are constraints that may limit the operation of aircraft 102 in FIG. 1 in following movement instruction 104. Operational constraints 214 may include, for example, without limitation, no-fly zones, desired ranges determine an amount of change in the airspeed of the aircraft; (Par. 0006; See "The operation may be, for example, a change in the flight path of the aircraft, a change in airspeed, and other operations.") adjust, based on the amount of change in the airspeed of the aircraft, an operational limit within and operational flight envelope the aircraft defined by a maximum value for a parameter of the aircraft with a new operational limit for the parameter that defines the operational flight envelope. (Pars. 0057-0059; See "Reasoning system 202 is configured to enhance or otherwise modify first logical representation 208. In these illustrative examples, reasoning system 202 is configured to generate set of changes 210 based on operational constraints 214. A "set", as used herein with reference to items, means zero or more items. For example, set of changes 210 may be zero changes, one change, five changes, or some other suitable number of changes. Operational constraints 214 are constraints that may limit the operation of aircraft 102 in FIG. 1 in following movement instruction 104. Operational constraints 214 may include, for example, without limitation, no-fly zones, desired ranges of banking speed, desired ranges of velocity for travel through airspace 122 in FIG. 1, reserve fuel capacity, or other types of operational constraints for aircraft 102. Operational constraints 214 may vary, depending on the type of airspace, the type of aircraft, or both. As another example, operational constraints 214 may include operational regulations 220. Operational regulations 220 are rules that apply to the operation of aircraft 102. These rules may be propagated by an authority, such as the Federal Aviation Administration or another entity. First logical representation 208 may be compared to operational regulations 220 to determine whether a constraint to verbal instruction 112 is present. If a constraint is present, a change is added to set of changes 210.")
the aircraft system of claim 1, wherein the controller is further configured to adjust the operational limit dynamically with the aircraft in flight; and control an operation of the aircraft based upon the new operational limit (Par. 0060-0061; See "In still another example, operational constraints 214 may include performance parameters 222 for aircraft 102. Performance parameters 222 are parameters describing the performance of aircraft 102. In particular, these parameters may include limits to maneuvers and other operations that may be performed by aircraft 102. For example, performance parameters 222 may include an upper altitude limit for operating aircraft 102. Verbal instruction 112 may specify an upper altitude limit for aircraft 102. If performance parameters 222 indicate a lower upper altitude limit, a change may be added to set of changes 210 to modify first logical representation 208 to reflect the upper altitude limit of aircraft 102 from performance parameters 222 rather than the upper altitude limit specified in verbal instruction 112.")
Regarding claim 3, Smith et al. teaches the aircraft system of claim 2, further comprising the controller configured to, based upon the new operational limit, selectively adjust a group of settings for a group of aircraft systems in the aircraft. (Par. 0060; See "In still another example, operational constraints 214 may include performance parameters 222 for aircraft 102. Performance parameters 222 are parameters describing the performance of aircraft 102. In particular, these parameters may include limits to maneuvers and other operations that may be performed by aircraft 102.") Updating performance parameters for an aircraft would in turn update or adjust a group of settings within the aircraft.
Regarding claim 6, Smith et al. teaches the aircraft system of claim 1, further comprising the controller configured to determine a magnitude of the amount of change in the airspeed of the aircraft based upon the airspeed of the aircraft and a target airspeed for the aircraft. (Par. 0006; See "The operation may be, for example, a change in the flight path of the aircraft, a change in airspeed, and other operations.") When the aircraft measures the change in airspeed, aircraft determines the size of the change, i.e. magnitude of the amount of change.
Regarding claim 7, Smith et al. teaches the aircraft system of claim 1, further comprising the controller configured to determine that an adjustment to the new operational limit is needed when the airspeed decreases below a selected Mach, wherein the selected Mach is a ratio of a target airspeed to a speed of sound. (Par. 0058; See "Operational constraints 214 are constraints that may limit the operation of aircraft 102 in FIG. 1 in following movement instruction 104. Operational constraints 214 may include, for example, without limitation, no-fly zones, desired ranges of banking speed, desired ranges of velocity for travel through airspace 122 in FIG. 1, reserve fuel capacity, or other types of operational constraints for aircraft 102. Operational constraints 214 may vary, depending on the type of airspace, the type of aircraft, or both.") The aircraft has operational constraints for airspeed so an adjustment would be made if the speed is below a desired speed as set by the constraint.
Regarding claim 8, Smith et al. teaches the aircraft system of claim 1, further comprising an activation logic in the controller configured to determine the amount of change in the airspeed of the aircraft and a settings adjuster in the controller configured to adjust the new operational limit for the aircraft based on the amount of change in the airspeed of the aircraft. (Par. 0006; See "The operation may be, for example, a change in the flight path of the aircraft, a change in airspeed, and other operations." & Par. 0058; See "Operational constraints 214 are constraints that may limit the operation of aircraft 102 in FIG. 1 in following movement instruction 104. Operational constraints 214 may include, for example, without limitation, no-fly zones, desired ranges of banking speed, desired ranges of velocity for travel through airspace 122 in FIG. 1, reserve fuel capacity, or other types of operational constraints for aircraft 102. Operational constraints 214 may vary, depending on the type of airspace, the type of aircraft, or both." & Par. 0060; See "In still another example, operational constraints 214 may include performance parameters 222 for aircraft 102. Performance parameters 222 are parameters describing the performance of aircraft 102. In particular, these parameters may include limits to maneuvers and other operations that may be performed by aircraft 102.") Updating performance parameters for an aircraft would in turn update or adjust a group of settings within the aircraft.
Regarding claim 9, Smith et al. teaches the aircraft system of claim 1, further comprising the controller configured to formulate the new operational limit such that a desired level of maneuver capability of the aircraft exists at a target airspeed. (Par. 0058; See "Operational constraints 214 are 
Regarding claim 12, Smith et al. teaches the aircraft system of claim 1, further comprising the controller configured to run in a computer, in the computer system, selected from a group comprising: a crew alerting system, or a stall warning system. (Pars. 0073-0074; See "If an inconsistency is identified, reasoning system 202 may generate alert 242. Alert 242 may take a number of different forms. For example, without limitation, alert 242 may be a display of text, a graphical indicator, an audible alert, or some other suitable type of alert to indicate that an inconsistency between verbal instruction 112 and conversation 236 is present. Alert 242 may be used by operator 108 to verify the accuracy of movement instruction 104. For example, operator 108 may request confirmation of verbal instruction 112 from air traffic management personnel 106.") This teaches a crew alerting system.
Regarding claim 13, Smith et al. teaches the aircraft system of claim 1, wherein the amount of change in the airspeed of the aircraft comprises a decay in the airspeed of the aircraft. (Par. 0058; See "Operational constraints 214 are constraints that may limit the operation of aircraft 102 in FIG. 1 in following movement instruction 104. Operational constraints 214 may include, for example, without limitation, no-fly zones, desired ranges of banking speed, desired ranges of velocity for travel through airspace 122 in FIG. 1, reserve fuel capacity, or other types of operational constraints for aircraft 102. Operational constraints 214 may vary, depending on the type of airspace, the type of aircraft, or both.") Because a speed constraint is set, an amount of change that hits the lower limits of the constraint would constitute a decay in airspeed.
Regarding claim 14, Smith et al. teaches an aircraft system that comprises: a computer system in an aircraft configured to: determine an amount of change in an airspeed of the aircraft (Par. 0036; See "As depicted, as aircraft 102 operates, aircraft 102 may receive movement instruction 104 from air djust, based on the amount of change in the airspeed of the aircraft, from an initial adjustment within an operational flight envelope, defined by a maximum value for a parameter, for the aircraft to form an adjusted operational flight envelope for the parameter that defines the operational flight envelope; (Pars. 0057-0059; See "Reasoning system 202 is configured to enhance or otherwise modify first logical representation 208. In these illustrative examples, reasoning system 202 is configured to generate set of changes 210 based on operational constraints 214. A "set", as used herein with reference to items, means zero or more items. For example, set of changes 210 may be zero changes, one change, five changes, or some other suitable number of changes. Operational constraints 214 are constraints that may limit the operation of aircraft 102 in FIG. 1 in following movement instruction 104. Operational constraints 214 may include, for example, without limitation, no-fly zones, desired ranges of banking speed, desired ranges of velocity for travel through airspace 122 in FIG. 1, reserve fuel capacity, or other types of operational constraints for aircraft 102. Operational constraints 214 may vary, depending on the type of airspace, the type of aircraft, or both. As another example, operational constraints 214 may include operational regulations 220. Operational regulations 220 are rules that apply to the operation of aircraft 102. These rules may be propagated by an authority, such as the Federal Aviation Administration or another entity. First logical representation 208 may be compared to operational regulations 220 to determine whether a constraint to verbal instruction 112 is present. If a constraint is present, a change is added to set of changes 210.") and adjust a group of settings used by a group of aircraft systems in the aircraft based the adjusted operational flight envelope. (Par. 0060; See "In still another example, operational constraints 214 may include performance parameters 222 for aircraft 102. Performance parameters 222 are parameters describing the performance of aircraft 102. In particular, these parameters may include limits to 
Regarding claim 15, Smith et al. teaches the aircraft system of claim 14, wherein the computer system is further configured to dynamically adjust the initial adjustment. (Pars. 0060-0061; See "In still another example, operational constraints 214 may include performance parameters 222 for aircraft 102. Performance parameters 222 are parameters describing the performance of aircraft 102. In particular, these parameters may include limits to maneuvers and other operations that may be performed by aircraft 102. For example, performance parameters 222 may include an upper altitude limit for operating aircraft 102. Verbal instruction 112 may specify an upper altitude limit for aircraft 102. If performance parameters 222 indicate a lower upper altitude limit, a change may be added to set of changes 210 to modify first logical representation 208 to reflect the upper altitude limit of aircraft 102 from performance parameters 222 rather than the upper altitude limit specified in verbal instruction 112.") The operational constraints are continuously i.e. dynamically updated during the performance of the aircraft.
Regarding claim 16, Smith et al. teaches the aircraft system of claim 14, wherein the group of aircraft systems is selected from at least one of a stall warning system, an angle of attack limit, or a crew alerting system. (Pars. 0073-0074; See "If an inconsistency is identified, reasoning system 202 may generate alert 242. Alert 242 may take a number of different forms. For example, without limitation, alert 242 may be a display of text, a graphical indicator, an audible alert, or some other suitable type of alert to indicate that an inconsistency between verbal instruction 112 and conversation 236 is present. Alert 242 may be used by operator 108 to verify the accuracy of movement instruction 104. For example, operator 108 may request confirmation of verbal instruction 112 from air traffic management personnel 106.") This teaches a crew alerting system.
Regarding claim 17, Smith et al. teaches a method for adjusting an operational flight envelope for an aircraft, the method comprising: (Par. 0058; See "Operational constraints 214 are constraints that may limit the operation of aircraft 102 in FIG. 1 in following movement instruction 104. Operational constraints 214 may include, for example, without limitation, no-fly zones, desired ranges of banking speed, receiving, by a computer system in the aircraft, an airspeed of the aircraft from a sensor system in the aircraft; determining, by the computer system, an amount of change in the airspeed of the aircraft; and adjusting, by the computer system using the amount of change in the airspeed of the aircraft, (Par. 0058; See "Operational constraints 214 are constraints that may limit the operation of aircraft 102 in FIG. 1 in following movement instruction 104. Operational constraints 214 may include, for example, without limitation, no-fly zones, desired ranges of banking speed, desired ranges of velocity for travel through airspace 122 in FIG. 1, reserve fuel capacity, or other types of operational constraints for aircraft 102. Operational constraints 214 may vary, depending on the type of airspace, the type of aircraft, or both.") This reference does not mention sensors, however, the aircraft must be able to receive an airspeed from a sensor because there is a speed constraint on the aircraft and the only way to know if the constraint is surpassed or met is to measure the speed of the aircraft. an operational limit within the operational flight envelope for the aircraft defined by a maximum value for a parameter of the aircraft, and forming a new operational limit for the parameter defining the operational flight envelope. (Pars. 0058-0061; See "Operational constraints 214 are constraints that may limit the operation of aircraft 102 in FIG. 1 in following movement instruction 104. Operational constraints 214 may include, for example, without limitation, no-fly zones, desired ranges of banking speed, desired ranges of velocity for travel through airspace 122 in FIG. 1, reserve fuel capacity, or other types of operational constraints for aircraft 102. Operational constraints 214 may vary, depending on the type of airspace, the type of aircraft, or both. As another example, operational constraints 214 may include operational regulations 220. Operational regulations 220 are rules that apply to the operation of aircraft 102. These rules may be propagated by an authority, such as the Federal Aviation Administration or another entity. First logical representation 208 may be compared to operational regulations 220 to determine whether a constraint to verbal instruction 112 is present. If a constraint is present, a change is added to set of changes 210. In still another example, operational constraints 214 may include performance parameters 
Regarding claim 18, Smith et al. teaches the method of claim 17 further comprising: controlling, by the computer system using the new operational limit an operation of the aircraft. (Par. 0059; See "As another example, operational constraints 214 may include operational regulations 220. Operational regulations 220 are rules that apply to the operation of aircraft 102. These rules may be propagated by an authority, such as the Federal Aviation Administration or another entity. First logical representation 208 may be compared to operational regulations 220 to determine whether a constraint to verbal instruction 112 is present. If a constraint is present, a change is added to set of changes 210.)
Regarding claim 19, Smith et al. teaches the method of claim 18, further comprising selectively adjusting, by the computer system using the new operational limit, a group of settings for a group of aircraft systems in the aircraft. (Par. 0060; See "In still another example, operational constraints 214 may include performance parameters 222 for aircraft 102. Performance parameters 222 are parameters describing the performance of aircraft 102. In particular, these parameters may include limits to maneuvers and other operations that may be performed by aircraft 102.") Updating performance parameters for an aircraft would in turn update or adjust a group of settings within the aircraft.
Regarding claim 22, Smith et al. teaches the method of claim 17, wherein determining, by the computer system, the amount of change in the airspeed of the aircraft comprises determining, by the computer system: a magnitude of the amount of change in the airspeed of the aircraft using the airspeed of the aircraft; and a target airspeed for the aircraft. (Par. 0006; See "The operation may be, for example, a change in the flight path of the aircraft, a change in airspeed, and other operations.") When 
Regarding claim 23, Smith et al. teaches the method of claim 17 further comprising: determining, by the computer system, an adjustment to the new operational limit is needed when the airspeed decreases below a selected Mach, wherein the selected Mach is a ratio of a target airspeed to a speed of sound. (Par. 0058; See "Operational constraints 214 are constraints that may limit the operation of aircraft 102 in FIG. 1 in following movement instruction 104. Operational constraints 214 may include, for example, without limitation, no-fly zones, desired ranges of banking speed, desired ranges of velocity for travel through airspace 122 in FIG. 1, reserve fuel capacity, or other types of operational constraints for aircraft 102. Operational constraints 214 may vary, depending on the type of airspace, the type of aircraft, or both.") The aircraft has operational constraints for airspeed so an adjustment would be made if the speed is below a desired speed as set by the constraint.
Regarding claim 24, Smith et al. teaches the method of claim 17, further comprising: determining, by an activation logic in the computer system, the amount of change in the airspeed of the aircraft; and adjusting, by a settings adjuster in the computer system, the new operational limit for the aircraft based on the amount of change in the airspeed of the aircraft. (Par. 0006; See "The operation may be, for example, a change in the flight path of the aircraft, a change in airspeed, and other operations." & Par. 0058; See "Operational constraints 214 are constraints that may limit the operation of aircraft 102 in FIG. 1 in following movement instruction 104. Operational constraints 214 may include, for example, without limitation, no-fly zones, desired ranges of banking speed, desired ranges of velocity for travel through airspace 122 in FIG. 1, reserve fuel capacity, or other types of operational constraints for aircraft 102. Operational constraints 214 may vary, depending on the type of airspace, the type of aircraft, or both." & Par. 0060; See "In still another example, operational constraints 214 may include performance parameters 222 for aircraft 102. Performance parameters 222 are parameters describing the performance of aircraft 102. In particular, these parameters may include limits to maneuvers and other operations that may 
Regarding claim 25, Smith et al. teaches the method of claim 17 further comprising: selecting, by the computer system, the new operational limit maintaining a desired level of maneuver capability for the aircraft at a target airspeed. (Par. 0058; See "Operational constraints 214 are constraints that may limit the operation of aircraft 102 in FIG. 1 in following movement instruction 104. Operational constraints 214 may include, for example, without limitation, no-fly zones, desired ranges of banking speed, desired ranges of velocity for travel through airspace 122 in FIG. 1, reserve fuel capacity, or other types of operational constraints for aircraft 102. Operational constraints 214 may vary, depending on the type of airspace, the type of aircraft, or both.")
Regarding claim 28, Smith et al. teaches the method of claim 17, further comprising the computer system being selected from a group comprising: a crew alerting system, or a stall warning system in the computer system. (Pars. 0073-0074; See "If an inconsistency is identified, reasoning system 202 may generate alert 242. Alert 242 may take a number of different forms. For example, without limitation, alert 242 may be a display of text, a graphical indicator, an audible alert, or some other suitable type of alert to indicate that an inconsistency between verbal instruction 112 and conversation 236 is present. Alert 242 may be used by operator 108 to verify the accuracy of movement instruction 104. For example, operator 108 may request confirmation of verbal instruction 112 from air traffic management personnel 106.") This teaches a crew alerting system.
Regarding claim 29, Smith et al. teaches the method of claim 17, wherein the amount of change in the airspeed of the aircraft comprises a decay in the airspeed of the aircraft. (Par. 0058; See "Operational constraints 214 are constraints that may limit the operation of aircraft 102 in FIG. 1 in following movement instruction 104. Operational constraints 214 may include, for example, without limitation, no-fly zones, desired ranges of banking speed, desired ranges of velocity for travel through airspace 122 in FIG. 1, reserve fuel capacity, or other types of operational constraints for aircraft 102. Operational constraints 214 may vary, depending on the type of airspace, the type of aircraft, or both.") .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 10-11, 20-21, & 26-27 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Publication No. 2013/0261850) in view of  Schulte et al. (U.S. Publication No. 2013/0030607).
Regarding claim 4, Smith et al. teaches the system of claim 3 (see above) but fails to teach wherein the group of aircraft systems comprises a stall warning system.
Schulte et al. makes up for the deficiencies in Smith et al. Schulte et al. teaches wherein the group of aircraft systems comprises a stall warning system. (Abstract; See "A method for operating an aircraft to prevent/recover from a stall condition")
Smith et al. and  Schulte et al. are both directed to airplane control systems and are obvious to combine because Smith et al. is improved with the stall prevention system within Schulte et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Smith et al. in view of Schulte et al.
Regarding claim 5, Smith et al. teaches the system of claim 2 (see above) but fails to teach further comprising the controller configured to set at least one of: an automatic thrust trigger, a stick shaker setting, or an angle of attack limit based upon the margin within the initial margin within the boundary of the operational flight envelope of the aircraft. 
Schulte et al. makes up for the deficiencies in Smith et al. Schulte et al. teaches further comprising the controller configured to set at least one of: an automatic thrust trigger, a stick shaker setting, or an angle of attack limit based upon the margin within the initial margin within the boundary of the operational flight envelope of the aircraft. (Abstract; See "The method further includes the steps of taking control of the aircraft from an operator of the aircraft, reducing a bank angle of the aircraft, pitching the aircraft downward, and increasing the airspeed of the aircraft if the aircraft's airspeed is outside an airspeed window if the aircraft is in one of the near stalled condition and the stalled condition.")
Smith et al. and  Schulte et al. are both directed to airplane control systems and are obvious to combine because Smith et al. is improved with the angle of attack control within Schulte et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Smith et al. in view of Schulte et al.
Regarding claim 10, Smith et al. teaches the system of claim 1 (see above) but fails to teach wherein the operational flight envelope defines a threshold for the parameter selected from one of: an angle of attack, or a coefficient of lift. 
Schulte et al. makes up for the deficiencies in Smith et al. Schulte et al. teaches wherein the operational flight envelope defines a threshold for the parameter selected from one of: an angle of attack, or a coefficient of lift. (Par. 0002; See "Furthermore, a stall can occur when an excessive "angle of attack" of the airfoil results in a massive increase in drag and a loss of lift due to the disruption of airflow. The angle of attack is the angle between the airfoil's chord line and the direction of airflow. To maintain a given amount of lift, the angle of attack must be increased as speed through the air decreases.")
Smith et al. and  Schulte et al. are both directed to airplane control systems and are obvious to combine because Smith et al. is improved with the angle of attack control within Schulte et al. which was 
Regarding claim 11, Smith et al. teaches the system of claim 1 (see above) but fails to teach further comprising the controller configured to receive at least one of: a flap configuration, an angle of attack, or a lift coefficient from the sensor system in the aircraft.
Schulte et al. makes up for the deficiencies in Smith et al. Schulte et al. teaches further comprising the controller configured to receive at least one of: a flap configuration, an angle of attack, or a lift coefficient from the sensor system in the aircraft. (Par. 0002; See "In aerodynamics, a stall occurs when an airfoil of the aircraft cannot produce sufficient lift to support the aircraft at a particular airspeed and bank angle. Furthermore, a stall can occur when an excessive "angle of attack" of the airfoil results in a massive increase in drag and a loss of lift due to the disruption of airflow. The angle of attack is the angle between the airfoil's chord line and the direction of airflow. To maintain a given amount of lift, the angle of attack must be increased as speed through the air decreases. Stalling is an effect that occurs more frequently at lower speeds, although stalling can occur at any speed. Stalling causes an aircraft to lose altitude and aerodynamic control, and may lead to a crash if not quickly corrected.")
Smith et al. and  Schulte et al. are both directed to airplane control systems and are obvious to combine because Smith et al. is improved with the angle of attack control within Schulte et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Smith et al. in view of Schulte et al.
Regarding claim 20, Smith et al. teaches the method of claim 19 (see above) but fails to teach wherein the group of aircraft systems comprises a stall warning system.
wherein the group of aircraft systems comprises a stall warning system. (Abstract; See "A method for operating an aircraft to prevent/recover from a stall condition")
Smith et al. and  Schulte et al. are both directed to airplane control systems and are obvious to combine because Smith et al. is improved with the stall prevention system within Schulte et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Smith et al. in view of Schulte et al.
Regarding claim 21, Smith et al. teaches the method of claim 18 (see above) but fails to teach wherein controlling, by the computer system, the operation of the aircraft using the margin within the initial margin within the boundary of the operational flight envelope comprises setting, by the computer system using the margin within the initial margin within the boundary of the operational flight envelope to control operation of the aircraft, at least one of: an automatic thrust trigger, a stick shaker setting, or an angle of attack limit.
Schulte et al. makes up for the deficiencies in Smith et al. Schulte et al. teaches wherein controlling, by the computer system, the operation of the aircraft using the margin within the initial margin within the boundary of the operational flight envelope comprises setting, by the computer system using the margin within the initial margin within the boundary of the operational flight envelope to control operation of the aircraft, at least one of: an automatic thrust trigger, a stick shaker setting, or an angle of attack limit. (Abstract; See "The method further includes the steps of taking control of the aircraft from an operator of the aircraft, reducing a bank angle of the aircraft, pitching the aircraft downward, and increasing the airspeed of the aircraft if the aircraft's airspeed is outside an airspeed window if the aircraft is in one of the near stalled condition and the stalled condition.")
Smith et al. and  Schulte et al. are both directed to airplane control systems and are obvious to combine because Smith et al. is improved with the angle of attack control within Schulte et al. which was 
Regarding claim 26, Smith et al. teaches the method of claim 17 (see above) but fails to teach wherein the operational flight envelope defines a threshold for a parameter selected from one of: an angle of attack, or a coefficient of lift.
Schulte et al. makes up for the deficiencies in Smith et al. Schulte et al. teaches wherein the operational flight envelope defines a threshold for a parameter selected from one of: an angle of attack, or a coefficient of lift. (Par. 0002; See "Furthermore, a stall can occur when an excessive "angle of attack" of the airfoil results in a massive increase in drag and a loss of lift due to the disruption of airflow. The angle of attack is the angle between the airfoil's chord line and the direction of airflow. To maintain a given amount of lift, the angle of attack must be increased as speed through the air decreases.")
Smith et al. and  Schulte et al. are both directed to airplane control systems and are obvious to combine because Smith et al. is improved with the angle of attack control within Schulte et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Smith et al. in view of Schulte et al.
Regarding claim 27, Smith et al. teaches the method of claim 17 (see above) but fails to teach further comprising: receiving, by the computer system, at least one of: a flap configuration, angle of attack, or lift coefficient from the sensor system in the aircraft.
Schulte et al. makes up for the deficiencies in Smith et al. Schulte et al. teaches further comprising: receiving, by the computer system, at least one of: a flap configuration, angle of attack, or lift coefficient from the sensor system in the aircraft. (Par. 0002; See "In aerodynamics, a stall occurs when an airfoil of the aircraft cannot produce sufficient lift to support the aircraft at a particular airspeed 
Smith et al. and  Schulte et al. are both directed to airplane control systems and are obvious to combine because Smith et al. is improved with the angle of attack control within Schulte et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Smith et al. in view of Schulte et al. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 8:30am-6:30pm (EST) Monday-Thursdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
6/07/2021

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661